Citation Nr: 0120103	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO
in Atlanta, Georgia 


THE ISSUES

1.  The propriety of the initial 30 percent evaluation 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1967, and from October 1974 to July 1975.

In June 1997, the veteran claimed service connection for 
PTSD.  This case comes to the Board of Veterans' Appeals 
(Board), in part, from a November 1997 rating decision in 
which the RO granted service connection and assigned an 
initial 10 percent evaluation for PTSD, effective June 9, 
1997.  The veteran appealed for a higher evaluation.

In July 1998, the veteran claimed TDIU.  This case also comes 
to the Board from a September 1998 hearing officer decision 
that denied TDIU but increased to 30 percent the evaluation 
for PTSD.  The veteran appealed the denial of TDIU and 
contended that a 100 percent evaluation was warranted for 
PTSD.

The veteran testified at a February 2001 hearing before the 
undersigned Board Member at the RO.  A transcript of that 
hearing is of record.  

In light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119 (1999), the Board has recharacterized the 
PTSD issue as one involving the propriety of the initial 
evaluation assigned.  



REMAND

Initially, the Board notes that after the RO issued the last 
Supplemental Statement of the Case in July 2000, but prior to 
the transfer of the veteran's claims file to the Board 
following the February 2001 hearing, the veteran submitted to 
the RO several items of evidence, to include:  the report of 
an April 2000 hospitalization; a June 2000 statement from the 
veteran's VA clinical psychologist; and August 2000 medical 
statements from a licensed clinical social worker (private) 
and a VA psychiatrist.  Apparently, the evidence cited to 
above, was considered in connection with a claim for a 
temporary total rating for hospitalization, such evidence was 
not considered by the RO in connection with the claims on 
appeal.  Hence, a remand is warranted for such consideration.  
See 38 C.F.R. § 19.31 (2000).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

A review of the claims file reveals that, on June 9, 1997 
(apparently, shortly after the suicide of the veteran's son 
on June 4, 1997), the veteran filed his claim for service 
connection for PTSD.  In August 1997, he was afforded a VA 
psychiatric examination.  The examination report consists 
solely of a recitation of quotations from the veteran, with 
no findings, but with a conclusion that he had PTSD.  The 
veteran then asserted that he was constantly depressed, could 
not sleep, had trouble with his temper, did not like to be 
around people, and that he thought about Vietnam.

The claims file includes medical records pertaining to the 
veteran's 10-day hospitalization in July 1998, indicating 
possible substance abuse, an Axis II diagnosis of borderline 
personality disorder, and an assessment of no evidence of 
active PTSD at that time; hence, no findings pertinent to the 
veteran's PTSD were then made.  

The report of a fee basis examination conducted in April 1999 
includes findings such as occasionally constricted and labile 
effect; depressed and anxious mood; and flashbacks.  The 
examination culminated in an Axis I diagnosis of PTSD, 
moderate, chronic, and an Axis II diagnosis of personality 
disorder, not otherwise specified, with cluster B 
characteristics.  While the examiner assigned a Global 
Assessment of Functioning scale score of 51 "exclusively in 
relation" to PTSD, he also indicated that, according to some 
authors, there was some overlap in symptoms of PTSD and 
personality disorder.  

Further, among the evidence received but not considered by 
the RO prior to the veteran's February 2001 Board hearing 
includes an August 2000 report reflecting Axis I diagnoses of 
PTSD and major depressive disorder, and no Axis II diagnosis, 
prepared by a private social worker.

The Board acknowledges that much medical evidence has been 
obtained and associated with the claims file pertinent to 
psychiatric treatment and examination of the veteran.  
However, under the circumstances of this case, and in view of 
the heightened duties imposed by the Veterans Claims 
Assistance Act, the Board finds that it would helpful to have 
the veteran undergo further examination to obtain findings 
responsive to the rating criteria pursuant to which PTSD is 
evaluated (38 C.F.R. § 4.130, Diagnostic Code 9411 (2000)), 
as well as to obtain a clear opinion as to whether it is 
medically possible to separate the effects and impact of the 
veteran's PTSD from those attributable to other diagnosed 
psychiatric disability, to include the veteran's personality 
disorder and/or major depressive disorder.  The Board 
emphasizes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claims.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, to 
include medical records from the VA Medical Center (VAMC) in 
Atlanta, Georgia.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain and associate with the claims file all 
treatment records from the veteran's community psychiatrist 
that are not yet of record.  

Further, as the veteran has asserted that the Social Security 
Adminstration (SSA) has found him disabled due to PTSD, the 
RO should also obtain and associate with the record copies of 
any disability determination rendered by that agency, as well 
as copies of all medical records relied upon in reaching such 
determination.  These records clearly are pertinent to both 
issues on appeal and must be associated with the claims file.  
See Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes 
(Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).

Finally, when adjudicating each of the claims on appeal, the 
RO should consider such claims on the basis of all governing 
legal authority and pertinent evidence, to include all 
evidence associated with the claims file since the July 2000 
SSOC.  Such consideration should include the letters 
submitted at the February 2001 hearing authored by two men, 
one of whom described himself as a close, eleven-year friend 
of the veteran while the other described himself as a ten-
year neighbor who spoke with the veteran daily.  The veteran 
also submitted statements from his wife and a son as well as 
a statement that he prepared and read into the record.  While 
the veteran waived initial RO consideration of this evidence, 
this remand will enable the RO to consider it, and, for the 
sake of efficiency, the RO should do so.

Also, adjudication of the claim for a higher evaluation for 
PTSD should include explicit consideration of whether a 
higher evaluation is warranted for PTSD at any stage since 
the June 9, 1997 effective date of the grant of service 
connection for PTSD.  See Fenderson, 12 Vet. App. at 126.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the Atlanta VAMC, the 
veteran's community psychiatrist, and from 
any other source(s) or facility(ies) 
identified by the appellant.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the appellant's claims file, 
and he and his representative so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  The RO should undertake all necessary 
development to obtain all relevant SSA 
records (to include any decision(s) 
pertaining to the veteran's application 
for benefits, and all medical records 
relied upon in reaching such decision).  

3.  After all available records received 
pursuant to the above development are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA psychiatric examination, preferably by 
a panel of at least two psychiatrists who 
have not previously examined the veteran.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to, and reviewed by, the 
physicians designated to examine the 
appellant.  All necessary tests and 
studies (to include psychological testing) 
should be accomplished, and all pertinent 
symptomatology and findings should be 
reported in detail.  

The Board emphasizes that as this panel 
opinion is being obtained to resolve some 
outstanding questions raised by, and 
apparent inconsistencies within, the 
medical evidence of record, every effort 
must be made to reach a consensus opinion 
to be set forth in a single report.  The 
panel should specifically render findings 
with respect to the existence and extent 
(or frequency, as appropriate) of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions or hallucinations.  The 
examiners should render a multi-axial 
diagnosis, including assignment of a GAF 
score, and explanation of what the score 
means.  If more than one psychiatric 
disorder (to include personality disorder 
and/or depressive disorder) is diagnosed, 
the panel should clearly indicate whether 
it is medically possible to distinguish 
the symptoms and effects service-connected 
and nonservice-connected disability.  If 
so, the examiner should indicate the GAF 
score of percentage of the score 
representing impairment attributable to 
service-connected disability, alone.  
However, if it is not medically possible 
to distinguish the effects of the 
veteran's service-connected PTSD from any 
other diagnosed psychiatric disability, 
the physicians should clearly so state, 
and indicate that the findings are 
pertinent to the veteran's overall 
psychiatric impairment.  The panel should 
also render an opinion as to whether 
impairment attributable to the veteran's 
PTSD alone, prevents him from obtaining 
and retaining substantially gainful 
employment.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are fully 
satisfied.  

7.  After completion of the requested 
development, and any other indicated 
development and/or notification action, 
the RO should adjudicate the claims on 
appeal in light of all pertinent evidence 
(to include all evidence associated with 
the claims file since the issuance of the 
last supplemental statement of the case, 
including that submitted at the hearing 
before the undersigned in February 2001), 
and legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

8.  If any benefits sought on appeal 
continue to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
opportunity to provide written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




